F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         February 6, 2006
                             FOR THE TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                           Clerk of Court

    HELEN W. COLEMAN, also known
    as Helen Snell,

              Plaintiff-Appellant,
                                                          No. 05-4195
     v.                                            (D.C. No. 1:04-CV-98-PGC)
                                                            (D. Utah)
    DAN G. BLAIR, Acting Director,
    Office of Personnel Management;
    RANDALL W. RICHARDS; OSCAR
    HOWARD COLEMAN,

              Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before McCONNELL, ANDERSON, and BALDOCK, Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Helen W. Coleman appeals the district court’s dismissal

without prejudice of her action for lack of subject matter jurisdiction. See

Fed. R. Civ. P. 12(b)(1). We have jurisdiction to consider this appeal under

28 U.S.C. § 1291. We affirm.

      Ms. Coleman alleged in her complaint that defendants-appellees Oscar

Howard Coleman, her former husband, and his divorce attorney, Randall W.

Richards, fraudulently caused a divorce decree to grant her only forty and not

fifty percent of Mr. Coleman’s federal civil service retirement annuity, in spite of

the terms of a decree of separate maintenance providing that she would receive

fifty percent. She also alleged that defendant-appellee Dan G. Blair, acting

director of the United States Office of Personnel Management (OPM), acted as an

accomplice to the fraud and embezzlement perpetrated by Mr. Coleman and

Mr. Richards by improperly relying on the fraudulent divorce decree and denying

her the additional ten percent of the annuity.

      Defendants, relying on separate grounds, moved to dismiss for lack of

subject matter jurisdiction. The district court granted Mr. Blair’s motion deciding

that there was no subject matter jurisdiction because (1) Ms. Coleman failed to

identify a waiver of sovereign immunity; (2) she failed to exhaust federal

administrative remedies with the OPM and Merit Systems Protection Board and

then failed to file a lawsuit in the proper federal court, the Federal Circuit; (3) she


                                          -2-
had no private right of action to bring claims under Title 18 of the United States

Code; (4) her claims under Title 28 did not waive sovereign immunity; and

(5) she failed to exhaust administrative remedies for a tort claim under the

Federal Tort Claims Act. Also, the district court granted Mr. Coleman’s and

Mr. Richards’ motion to dismiss for lack of subject matter jurisdiction, deciding

that Ms. Coleman’s claims against them did not raise a federal question and there

was no diversity of citizenship.

      On appeal, Ms. Coleman continues to argue that she is entitled to half of

the annuity. In addition, she argues that the district court improperly dismissed

this action for lack of subject matter jurisdiction instead of addressing the merits

of her arguments.

      We review the district court’s dismissal for lack of subject matter

jurisdiction de novo. U.S. West, Inc. v. Tristani, 182 F.3d 1202, 1206 (10th Cir.

1999). Also, we liberally construe Ms. Coleman’s pro se filings. See Haines v.

Kerner, 404 U.S. 519, 520 (1972).

      Applying these standards, we conclude the district court correctly dismissed

this action for lack of subject matter jurisdiction. We affirm for substantially the

same reasons stated by the district court in its order granting defendants’ motions

to dismiss dated June 8, 2005. R., Doc. 42.




                                          -3-
      Ms. Coleman also argues on appeal that the district court erred in refusing

to allow her to subpoena OPM records. We conclude the district court did not

abuse its discretion. See EEOC v. Dillon Cos., 310 F.3d 1271, 1274 (10th Cir.

2002) (recognizing this court reviews district court ruling on subpoenas for abuse

of discretion).

      The judgment of the district court is AFFIRMED.



                                                   Entered for the Court



                                                   Stephen H. Anderson
                                                   Circuit Judge




                                        -4-